JONES, Justice
(dissenting):
We give “lip service” to judicial reform with little hesitance. We even seize upon opportunities to articulate eloquently this new era of “substance and merit vs. form and procedure.” But, in the workshop of day to day application of these publicly espoused ideals, we continue to manifest undue servitude to the bondage of precedents. Stare decisis is a grand and noble legal doctrine — without with the essential element of stability would be lost — but stare decisis was intended as a golden rule, not an iron rule.
I would relegate the three propositions on which the majority opinion rests to the graveyard of worthless cliches; and I would substitute therefor a rule in substance that any order of the trial court whose language reasonably purports to effect a final decree of dismissal of a cause will support an appeal. The order in the case before us meets that test. The losing party moved the trial court for a non-suit for the express purpose of appealing on the record due to the adverse judgment of the court, and the motion was granted.
The order was treated as a final judgment by all the parties, and each side has submitted briefs on the merits. Why not accommodate both parties and decide the case on its merits ?
FAULKNER, J., concurs.